SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Execution of contracts for the construction of six drilling rigs Rio de Janeiro, July 13, 2012 – Petróleo Brasileiro S.A. – Petrobras informs that it was approved the execution of contracts with Sete Brasil for the construction of six drilling rigs to be built in Brazil at the Brasfels Shipyard in Angra dos Reis (RJ), with domestic content ranging from 55 and 65%. These semi-submersible drilling rigs are part of the lot of 21 rigs negotiated with Sete Brasil, as informed on February 9, 2012 and will be delivered as of 2016. The rigs will carry out well drilling activities in the pre-salt layer of Santos Basin and will be capable of operating at a water depth of 3,000 meters with the capacity to drill wells of up to 10,000 meters. After the construction, the rigs will be charted to Petrobras for a 15-year period. Three rigs will be operated by Petroserv SA, two by Queiroz Galvão Óleo e Gás SA and the other by Odebrecht Óleo e Gás SA. Petrobras conducted a previous critical analysis at the shipyard and confirmed its capacity potential to meet contractual commitments for the construction of the six rigs with domestic content and within the required deadlines. In addition, the suitability of the facilities and proof of commitments with the suppliers of inputs and main sets of equipment for the rigs, environmental licensing, HSE (Health, Safety & Environment) management, contractual management, as well as legal and financial aspects were verified. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 13, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
